 1   Jessica Woelfel (NSBN 11885)
     Lisa Wiltshire Alstead (NSBN 10470)
 2   Sarah Ferguson (NSBN 14515)
 3   McDONALD CARANO LLP
     100 W. Liberty St., 10th Floor
 4   Reno, NV 89501
     Telephone: (775) 788-2000
 5   Facsimile: (775) 788-2020
 6   jwoelfel@mcdonaldcarano.com
     lalstead@mcdonaldcarano.com
 7   sferguson@mcdonaldcarano.com
 8   Attorneys for Plaintiff
 9
                                    UNITED STATES DISTRICT COURT
10
11                                           DISTRICT OF NEVADA

12
      1600 EAST NEWLANDS DRIVE, LLC, a                       Case No.: 3:17-CV-00566-HDM-WGC
13    Nevada limited liability company,

14                             Plaintiff,
                                                               ORDER GRANTING STIPULATION
15    vs.                                                      FOR EXTENSION OF TIME FOR
16                                                             PLAINTIFF'S REPLIES IN
      AMAZON.COM.NVDC,LLC, a Delaware
      limited liability company f/k/a                          SUPPORT OF MOTIONS FOR
17    AMAZON.COM.NVDC, INC.;                                   SUMMARY JUDGMENT
      AMAZON.COM, INC., a Delaware
18    Corporation; and DOES I-X; and ROE                       (SECOND REQUEST)
      CORPORATIONS XI-XX, inclusive,
19
20                             Defendants.

21
      AND RELATED COUNTERCLAIMS
22
23           Pursuant to LR IA 6-1, Plaintiff 1600 EAST NEWLANDS DRIVE, LLC (“Plaintiff”) and

24   Defendants AMAZON.COM.NVDC, LLC and AMAZON.COM, INC. (“Defendants”), hereby

25   stipulate for a second extension of time for Plaintiff to file its Replies: (i) in Support of Plaintiff's
26   Motion for Summary Judgment on Plaintiff’s Claims; and (ii) in Support of Plaintiff's for Motion
27   for Summary Judgment on Counterclaims. Both Motions were filed on November 6, 2018.
28   Pursuant to an order approving the parties' first stipulation to extend time, entered on November
 1
     26, 2018, Defendants' deadline for both Oppositions was continued to December 4, 2018 and
 2
     Plaintiff's deadline for both Replies was continued to December 26, 2018. [Docket No. 48]. This
 3
     is the second stipulation for an extension of time for the briefing on Plaintiff's Replies in Support
 4
     of Motions for Summary Judgment. The reason for the stipulation for an extension of time is that
 5
     Plaintiff's counsel has requested additional time due to the intervening Christmas holiday, due to
 6
     the extensive and substantial issues presented in the two summary judgment motions, and due a
 7
     change in lead counsel for Plaintiff in December. Defendants' counsel has generously agreed to
 8
     the extension requested and the parties agree that Plaintiff's Replies in support of both of Plaintiff's
 9
     Motions for Summary Judgment shall be due on December 31, 2018.
10
11           IT IS SO AGREED AND STIPULATED:

12    Dated: December 26, 2018                          PERKINS COIE LLP

13                                                      By: /s/ Brian C. Lake
                                                            Brian C. Lake
14
                                                            Katherine May
15                                                          Perkins Coie LLP
                                                            2901 North Central Avenue, Suite 2000
16                                                          Phoenix, AZ 85012-2788
17
                                                             David R. Koch
18                                                           KOCH & SCOW LLC
                                                             11550 S. Eastern Avenue, Suite 210
19                                                           Henderson, NV 89052
20                                                           Attorneys for Defendants
      Dated: December 26, 2018                          McDONALD CARANO LLP
21
22
                                                        By: /s/ Lisa Wiltshire Alstead
23
                                                            Jessica Woelfel
24                                                          Lisa Wiltshire Alstead
                                                            Sarah Ferguson
25                                                          100 West Liberty Street, 10th Floor
                                                            Reno, Nevada 89501
26                                                          Attorneys for Plaintiff
27
28




                                                  Page 2 of 3
 1
 2
      ORDER
 3
       IT IS SO ORDERED:
 4
 5     __________________________________
 6     UNITED STATES DISTRICT JUDGE
                December 26, 2018
       DATED: __________________________
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




     Page 3 of 3
